ON MOTION FOR REHEARING
PER CURIAM.
We grant the appellee’s motion for rehearing and withdraw our opinion of August 13, 1986. Appellee has correctly noted that a procedural flaw to the trial court’s entry of final summary judgment was cured by a prior order of this court permitting entry of the summary judgment. Upon review on rehearing we have also reconsidered our decision on the merits. Previously we were concerned that the record in the trial court was not sufficiently clear to reflect appellant’s opportunity and participation in Canadian legal proceedings on the same issue now in dispute. Upon reflection we believe the trial court record demonstrates an unrebutted showing of appellant’s participation in Canadian legal proceedings resulting in an adverse and binding ruling against him on the same issue. Accordingly, we now affirm the final summary judgment of the trial court.
DOWNEY, ANSTEAD and DELL, JJ„ concur.